Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of record MacGregor (U.S. Pub. No. 2010/0122215 A1) teaches a lighting control system where a controller communicates with lights in different areas and can be controlled by a user via controls provided via user display. However MagGregor does not teach displaying only the icons corresponding to lights on ON state in a second graphical interface followed by a number representing the total number of lights in ON state and exlcuding icons for lights on OFF state.
The cited prior art of record Dura et al. (US 20120192084 A1) teaches displaying a list of only the active identifiers and the user can select anyone of the active identifiers on the list to share content with each other. No offline identifiers are shown on the list.
A further search was conducted, but no individual or combination of prior arts were found which teach the independent claims 1,28 and 29 as a whole. As such neither in combination nor individually MacGregor and Dura et al. and other cited prior arts of record teach: An apparatus comprising: a display screen; a communications circuit; at least one processor; and at least one memory device communicatively coupled to the at least one processor and having instructions stored thereon that when executed by the at least one processor, direct the at
least one processor to: receive via the communications circuit from a communications network information associated with lighting control devices, and wherein each lighting control device is configured to control a respective lighting load located within an environment; determine from the received information a number of lighting control devices with their respective lighting loads in an on state; display to a user on the display screen a first graphical user interface that comprises a lighting devices icon that represents lighting control devices, wherein the lighting devices icon is selectable by the user; display with the lighting devices icon a numerical value corresponding to the determined number of lighting control devices with their respective lighting loads in the on state; detect a selection of the lighting devices icon by the user; and responsive to detecting the selection of the lighting devices icon, display to the user a second graphical user interface on the display screen, and further display within the second graphical user interface a respective icon corresponding to each of the lighting control devices that has its respective lighting load in the on state, wherein the second graphical user interface does not include a respective icon for any of the lighting control devices that has its respective lighting load in the off state.
Newly added claims 84-93 depend from independent claim 1 inheriting every limitation of the independent claim 1 and claims 48-73, and newly added claims 94-103 depend from independent claim 28 inheriting every limitation of the independent claim 28 and claims 74-83 and newly added claims 104-113 depend from independent claim 29 inheriting every limitation of the independent claim 29 due to which the claims are allowed for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115